             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    SGM Magnetics Corporation, and
    Rewest LLC,
                                        Case No. 1:16-cv-01656
                          Plaintiffs,
                                        Michael L. Brown
    v.                                  United States District Judge

    Thomas A. Valerio, et al.,

                          Defendants.

    ________________________________/

                            OPINION & ORDER

         Defendant Thomas Valerio owed Plaintiffs about $22 million. They

agreed to forgive that debt if he gave them several patents for scrap metal

recycling and sorting technologies. Defendant Valerio did so. Plaintiffs

now claim the patents were worthless and Defendant Valerio always

knew they were. They sued Defendant Valerio to get their money back.1

Defendants moves for partial judgment on the pleadings, arguing that

Counts I, II, and III of Plaintiffs’ amended complaint should be dismissed



1Plaintiffs also sued several companies associated with Defendant
Valerio. Those allegations are not relevant to this order.
based on a binding release agreement. (Dkt. 54.) The Court agrees and

grants Defendants’ motion to dismiss these counts.

I.   Factual Background

     Since    2003,   Plaintiffs’    principal,    Didier      Haegelsteen,    and

Defendant Valerio “have collaborated in the design, manufacture, and

sales of technology and equipment related to the recycling of scrap

metals.”2    (Dkt. 38 ¶ 12.)       Defendant Valerio supplied “intellectual

property,”   while    Plaintiffs    provided      “expertise     in    engineering,

manufacturing, marketing, selling, and implementing equipment

incorporating that intellectual property.”         (Id. ¶ 14.)        Plaintiff SGM

Magnetics also supplied Defendant Valerio with a revolving line of credit,

the rights to which it later assigned to Plaintiff Rewest LLC. (Id. ¶ 17.)

As of January 20, 2012, Defendant Valerio owed more than $22,000,000

on a note he gave Plaintiff Rewest connected to that line of credit. (Id.

¶ 22.)




2  The parties’ business relationship spurred other events and
transactions that gave rise to other claims and counts in the complaint.
Yet those events do not affect the Court’s resolution of the present motion
and thus are not mentioned.

                                        2
     On or about that day, Plaintiff Rewest and Haegelsteen entered

into a transaction with Defendant Valerio for the purpose of resolving his

debt. (Id. ¶ 23.) They executed several documents, including one known

as the “DHTV Assignment Agreement.” (Id. ¶ 24.) In it, Defendant

Valerio transferred ownership of a company known as DHTV Holdings,

LLC, (“DHTV”) to Plaintiff Rewest. (Id.) At the time, DHTV held certain

intellectual property rights. (Id. ¶¶ 24–25.) “DHTV’s entire business

consisted of granting sublicenses to third parties [in the European Union]

to utilize certain intellectual property rights that Valerio had previously

licensed to DHTV.” (Id. ¶ 29.) As part of the transaction, the parties

executed other documents, including an operating agreement, that made

Valerio the sole manager of DHTV. At the heart of the entire transaction

were four patent applications that Valerio owned and to which he had

granted DHTV sublicenses within the European Union.             (Id. ¶ 29.)

Through the transaction, Rewest acquired DHTV’s sublicenses.           (Id.

¶ 32.)

     Before the January 20, 2012, transaction, Valerio had represented

to Plaintiffs that his patent portfolio was worth hundreds of millions of

dollars and that the European rights he had granted DHTV (and Rewest



                                    3
wanted to acquire) were worth more than the $22 million he owed

Rewest.       (Id.)   In the Assignment Agreement, Valerio expressly

represented that he knew of no fact “which materially adversely affects

the business, operations, prospects, or condition of [DHTV] or of its

properties or assets which has not been set forth in this Agreement.” (Id.

¶ 33.)

      The deal was not what Rewest expected. It believes the sublicenses

are worthless because the inventions at issue have already been

commercialized, with three of the four licenses now having been

abandoned or withdrawn. (Id. ¶ 35–36.) Plaintiffs claim that, at the time

of the January 21, 2012, transaction, Valerio knew the European Union

would never grant the patents and thus knew the rights he was assigning

to Rewest were worthless but never disclosed that information to Rewest.

(Id. ¶ 38.)

      Plaintiffs sued Valerio claiming “Valerio avoided repayment of

$22,000,000 in debt by transferring to Rewest an LLC interest now worth

nothing or close to nothing.” (Id. ¶ 37.) Plaintiffs asserted claims for

breach of contract (Count I), unjust enrichment (Count II), and fraud

(Count III).



                                    4
     Defendant Valerio then came forward with a written release

agreement that he believes prevents Plaintiffs from asserting these

claims against him. The Release is dated March 15, 2015. (Dkt. 46-1 at

3.) Haegelsteen signed it on his own behalf and as the General Manager

of Rewest. (Id.) Broad in scope, the Release purports to relinquish and

discharge all contract and tort claims Plaintiffs may have against Valerio

arising from the January 20, 2012, transaction:

     I, DIDIER HAEGELSTEEN, individually and as General
     Manager of REWEST LLC, . . . in consideration of one
     hundred ($100.00) dollars and other good and valuable
     consideration including maintaining goodwill, do for myself,
     REWEST LLC, and heirs, executors, administrators,
     successor corporations or companies, corporate officers,
     members, release and forever discharge THOMAS A.
     VALERIO, his heirs, executors, administrators or assigns
     from all manner of actions, cause of actions, suits, debts, sums
     of money, claims, demands whatsoever, in law or equity which
     I now have in contract or tort, as a result of a sale of DHTV
     LLC on January 20, 2012.

(Id. at 1.)   The Release also contains a warranty provision that the

signatories “fully understand it . . . to be a final release of all claims

arising out of the above facts and dispute and one that cannot be

reopened at any time in the future regardless of what may take place or

later occur.” (Id. at 2.) Valerio moved for judgment on the pleadings

arguing that the Release bars Counts I, II, and III. (Dkt. 54 at 1.)


                                    5
II.   Legal Standard

      “After the pleadings are closed — but early enough not to delay trial

— a party may move for judgment on the pleadings.” FED. R. CIV. P. 12(c).

When considering a motion for judgment on the pleadings under Rule

12(c), a court may grant the motion only

      where there are no material facts in dispute and the moving
      party is entitled to judgment as a matter of law. In
      determining whether a party is entitled to judgment on the
      pleadings, [the court] accept[s] as true all material facts
      alleged in the non-moving party’s pleading, and . . . view[s]
      those facts in the light most favorable to the non-moving
      party. If a comparison of the averments in the competing
      pleadings reveals a material dispute of fact, judgment on the
      pleadings must be denied.

Perez v. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (citations

omitted).   A court, however, “need not accept inferences drawn by

plaintiffs if such inferences are unsupported by the facts set out in the

complaint. Nor must the court accept legal conclusions cast in the form

of factual allegations.” S.W. v. Clayton Cty. Pub. Schs., 185 F. Supp. 3d

1366, 1373 (N.D. Ga. 2016) (internal quotation marks omitted). So “[i]f

upon reviewing the pleadings it is clear that the plaintiff would not be

entitled to relief under any set of facts that could be proved consistent




                                    6
with the allegations, the court should dismiss the complaint [or claims].”

Horsley v. Rivera, 292 F.3d 695, 700 (11th Cir. 2002).

     “[T]he same standard as a motion to dismiss under Rule 12(b)(6)”

thus guides the court. Carbone v. Cable News Network, Inc., 910 F.3d

1345, 1350 (11th Cir. 2018) (citing Hawthorne v. Mac Adjustment, Inc.,

140 F.3d 1367, 1370 (11th Cir. 1998)). A court thus considers only the

pleadings before it, which for a 12(c) motion includes the complaint and

the answer.

     A court may also consider documents attached to the pleadings, but

only if the documents are “(1) central to the plaintiff’s claim; and

(2) undisputed.” Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

In the context of a judgment on the pleadings, “undisputed” means “the

authenticity of the document is not challenged.” Id.

III. Discussion

     A.    The Law of the Case Doctrine Does Not Apply

     Plaintiffs argue that the Court has already decided the Release is

ambiguous, making it unenforceable under the law of the case doctrine.

Plaintiffs are mistaken.




                                    7
     Under the law of the case doctrine, “an issue decided at one stage

of a case is binding at later stages of the same case.” United States v.

Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997). “A federal court

enunciating a rule of law to be applied in a particular case establishes

the ‘law of the case,’ which other courts owing obedience to it must, and

which itself will, normally apply to the same issues in subsequent

proceedings in that case.” Westbrook v. Zant, 743 F.2d 764, 768 (11th Cir.

1984) (emphasis removed) (internal quotation marks omitted). The law

of the case thus requires “a court to follow what has been decided

explicitly, as well as by necessary implication, in an earlier proceeding.”

In re Justice Oaks II, Ltd., 898 F.2d 1544, 1549 n.3 (11th Cir. 1990)

(emphasis removed).

     This Court’s previous order did not establish the law of the case or

explicitly enunciate a legal ruling about the ambiguity of the release. See

id. (“[L]aw of the case bars only those legal issues that were actually, or

by necessary implication, decided in the former proceeding . . . .”). The

February 28, 2017, order denying Defendants’ motion to dismiss and

motion for sanctions did not involve the Release, as Defendant Valerio

had not answered the complaint and asserted release as an affirmative



                                    8
defense. Indeed, the Court specifically stated that it could not “consider

defendants’ release-based affirmative defense when deciding the present

motion” because the Release was not part of the pleadings at that time.

(Dkt. 36 at 7.) The Court explained that “[h]ad Defendants answered the

complaint, asserted release as an affirmative defense, attached the

Release and any other supporting documents, and filed a motion for

judgment on the pleadings, [it] could consider the defense before

discovery commences.” (Id. at 7 n.4.) The Court went on to explain that

“Defendants may still walk that path.” (Id.)

     Defendant Valerio now takes that walk, having done what the

Court said he must do to bring the Release properly into this dispute. It

is hard to understand how the Court could have issued a binding

interpretation of the Release when it said it could not even consider it.

     Plaintiffs nevertheless point to Judge Jones’s characterization of

the Release as ambiguous. But, again, the Release was not properly part

of the record at that time. The Court mentioned its apparent ambiguity

in a footnote when denying Defendants’ motion for sanctions, stating “the

Release’s ambiguity makes it a plausible but not sure-fired affirmative

defense that lacks the heft to undergird sanctions.” (Dkt. 36 at 12 n.6.)



                                    9
The Court considered the Release only to deny sanctions while refusing

to consider it an affirmative defense absent the proper procedural steps

to put it before the Court. It would be wildly erratic and unfair for a court

to refuse to consider a document, advise a party how it may place the

document before the court for proper consideration, and then, when a

party does as instructed, rule that a former footnote involving sanctions

precludes any substantive consideration of the document. The Court

simply did not consider the Release, its alleged ambiguity, or its

applicability to Counts I through III, as it was not properly part of the

record.

     B.    The Release Bars Counts I, II, and III

     Plaintiffs claim the Release is ambiguous and should be interpreted

not to preclude the claims asserted in Counts I, II, and III. Defendant

Valerio, on the other hand, argues that the provision is clear and

unambiguous, releasing all claims arising out of the January 20, 2012,

transaction.

     According to its terms, Georgia law governs the enforceability of the

Release. (Dkt. 46-1 at 3.) Under Georgia law, a release is a complete and

affirmative defense. See GA. CODE ANN. § 13-5-7 (“[A] release by the other



                                     10
contracting party shall be a complete defense.”); Arnold v. Neal, 738

S.E.2d 707, 711 (Ga. Ct. App. 2013) (affirming summary judgment on

basis of limited release). Georgia law also provides that a release “is a

form of contract subject to construction by the court.”        Campos v.

Williams, 457 S.E.2d 243, 245 (Ga. Ct. App. 1995) (affirming grant of

summary judgment in favor of releasing insurer despite finding

settlement contract ambiguous). As such, it is subject to the standard

rules of construction, the primary goal of which is to fulfill the parties’

intent. GA. CODE ANN. § 13-2-3; see also Glazer v. Crescent Wallcoverings,

Inc., 451 S.E.2d 509, 512 (Ga. Ct. App. 1994) (“As in any situation

involving the construction of a contract, magic words are not required,

and the goal of the court is to look for the intent of the parties.”).

Releasing parties may release one another not only from claims already

in existence, but also from liability for future conduct and unknown

claims. Dennis v. City of Atlanta, 751 S.E.2d 469, 472 (Ga. Ct. App. 2013).

     When interpreting a contract under Georgia law, a court must first

“decide whether the language is clear and unambiguous.” CareAmerica,

Inc. v. S. Care Corp., 494 S.E.2d 720, 722 (Ga. Ct. App. 1997). “If it is,

the court simply enforces the contract according to its clear terms.” Id.



                                    11
When the language of a contract is plain and unambiguous, no additional

construction is required or permissible and “the terms of the contract

must be given an interpretation of ordinary significance.” Fernandes v.

Manugistics Atlanta, Inc., 582 S.E.2d 499, 502 (Ga. Ct. App. 2003). If the

contract is ambiguous in some respect, however, a court “must apply the

rules of contract construction to resolve the ambiguity.” CareAmerica,

494 S.E.2d at 722. “[I]f the ambiguity remains after applying the rules

of construction, the issue of what the ambiguous language means and

what the parties intended must be resolved by a jury.”          Id.   “The

construction of a contract is a question of law for the courts, as is the

existence or nonexistence of an ambiguity in a contract.” Avion Sys., Inc.

v. Thompson, 666 S.E.2d 464, 467 (Ga. Ct. App. 2008) (internal citations

omitted).

     Of particular relevance here, “O.C.G.A. § 13-2-2(4) instructs courts

to look at the whole contract to instruct the interpretation of any part of

it, thereby giving meaningful effect to as much of the contract as

possible.” In re Wright Med. Tech. Inc., Conserve Hip Implant Prods.

Liability Litig., No. 1:16-cv-3044-WSD, 2017 WL 1178082, at *3 (N.D. Ga.

Mar. 29, 2017).   Courts “should avoid any construction that renders



                                    12
portions of the contract language meaningless.”         Deep Six, Inc. v.

Abernathy, 538 S.E.2d 886, 888 (Ga. Ct. App. 2000).

      The Court finds the Release unambiguous.         In it, Haegelsteen

acted for himself and for Rewest to “release and forever discharge”

Valerio “from all manner of actions, causes of actions, suits, debts, sums

of money . . . in law or equity which I now have in contract or tort, as a

result of the sale of DHTV LLC on January 20, 2012.” (Dkt. 46-1 at 1.)

The Release then makes it clear that the transaction for which any and

all claims are being released “involves the sale of the limited liability

company DHTV LLC in exchange for the debt forgiveness,” identifies the

line of credit that was involved, and explains that the balance of the debt

was $22,356,696.39.     (Id.)   The Release unambiguously states the

signatories’ intention to waive any and all tort or contract claims that

arise from the transaction.     Counts I, II, and III arise from that

transaction and thus fall within the scope of the Release.

     Plaintiffs argue the reference to claims “which I now have in

contract or tort” renders the provision ambiguous. They say the use of

the word “I” creates ambiguity about whether only Haegelsteen is

releasing claims he may have or whether he and Rewest are releasing



                                    13
claims. But, in the very first sentence of that paragraph, Haegelsteen

stated that he is executing the document individually and as the General

Manager of Rewest. (Dkt. 46-1 at 1.) He stated that he was giving the

release for himself, for Rewest, and “heirs, executors, administrators,

successor corporations or companies, corporate officers, [and] members.”

(Id.) And Rewest — not Haegelsteen — was the entity that held the note,

was a party to the DHTV transaction, and acquired DHTV on January

20, 2012. Similarly, the third paragraph of the Release “precludes [Didier

Haegelsteen] or [Rewest] LLC from instituting any actions” against

Valerio. (Id.) This point is underscored by the three signature lines after

the Release — one for Didier Haegelsteen individually, one for Rewest

LLC by Haegelsteen, and one for Thomas A. Valerio. (Id. at 3.) Rewest

would not be a signatory if it was not releasing any claims it might have

had.

       Haegelsteen also warranted, again for himself and for Rewest, that

both entities had read the Release and understood it to be a “final release

of all claims” arising out of the DHTV Transaction that “cannot be

reopened at any time in the future regardless of what may take place or

later occur.” (Id. at 2.) The parties executed this document fourteen



                                    14
months after the DHTV transaction. By signing this, Haegelsteen clearly

and unambiguously expressed his intent to waive all tort and contract

claims he or Rewest might have against Valerio from the transaction.

This finding is strengthened by the warranty in the Release that each

signatory has “made a full, complete, and independent investigation of

the circumstances surrounding this matter, and [has] full knowledge of

all facts involved.” (Id.)

      Plaintiffs also claim the Release is ambiguous because of the

sentence stating that, while the parties have not yet recognized a dispute

between them, the Release “contemplates the possibility that one may

develop in the future and precludes [Defendants] from instituting any

actions to recover the consideration paid by Valerio.” (Id. at 1 (emphasis

added).) They claim this language raises ambiguity about whether the

claims released, therefore, are only those seeking the return of $100.00

consideration identified in the Release itself rather than claims arising

from the 2012 transaction. It may be that there was a drafting error and

the parties intended this paragraph to state Plaintiffs were releasing

their right to seek recovery of consideration paid to Valerio.




                                    15
     But, even if that were the case and this sentence contains a

mistake, that ambiguity would not invalidate the entire Release. The

document contains a provision stating that the invalidity of any provision

renders no other provision unenforceable. The parties clearly intended

to execute a severable contract. Such provisions are enforceable under

Georgia law. See Bulloch S., Inc. v. Gosai, 550 S.E.2d 750, 755 (Ga. Ct.

App. 2001) (“[T]he primary task in determining contract severability

remains that of ascertaining the intention of the parties.” (internal

quotation marks omitted)).     And Georgia courts have explained that

Georgia law “is against the destruction of contracts on the grounds of

uncertainty if it is possible in [the] light of the circumstances under which

the contract was made to determine the reasonable intention of the

parties.” Id. at 754. Even excluding the paragraph with the language

Plaintiffs claim is ambiguous, the rest of the Release evidences Plaintiffs’

clear intent to release all claims they may have against Defendant

Valerio arising from the January 20, 2012, transaction.

     Plaintiffs contend that until discovery occurs, they cannot

determine when future claims in fact accrued, whether it was after the

DHTV transaction or the execution of the Release. (Dkt. 55 at 13.) Yet



                                     16
this is not an ambiguity requiring discovery. The Release is necessarily

broad enough to cover any and all disputes related to this transaction

that could arise in the future, whether that be after the transaction or

even after the execution of the Release.          Contrary to Plaintiffs’

contention, the Release clearly expresses the intent to release claims

related to the transaction that may arise in the future, regardless of when

they may have “accrued.”

IV.   Conclusion

      The Court thus GRANTS Defendants’ Renewed Motion for Partial

Judgment on the Pleadings (Dkt. 54) for Counts I, II, and III of Plaintiffs’

Amended Complaint (Dkt. 38). Because the Court has ruled on the

underlying motion, the Court DENIES AS MOOT Defendants’ Motion

for Oral Argument (Dkt. 58).

      SO ORDERED this 26th day of June, 2019.




                                    17
